In the United States Court of Federal Claims
                                            No. 09-539T

   This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because It
                         Does Not Add Significantly to the Body of Law.

                                      (Filed: January 3, 2013)
                                             _________

 MARK S. ROSEMAN, pro se,                        *
                                                 *
                                                 *
                         Plaintiff,              *
                                                 *
           v.
                                                 *
                                                 *
 THE UNITED STATES,
                                                 *
                                                 *
                         Defendant.
                                                 *
                                                 *
                                             _________

                                      OPINION and ORDER
                                          __________

          This case concerns penalties that were assessed against Mark S. Roseman (plaintiff)
under 26 U.S.C. § 6672, for the four quarters in 2004.1 Section 6672(a) provides, in relevant
part, that “[a]ny person required to collect, truthfully account for, and pay over any tax imposed
by this title who willfully fails to collect such tax, or truthfully account for and pay over such tax
. . . [shall] be liable to a penalty equal to the total amount of the tax evaded, or not collected, or
not accounted for and paid over.” 26 U.S.C. § 6672(a).

        The penalties in question were assessed by the Internal Revenue Service (IRS) on July 8,
2008. On or about July 24, 2008, despite not having paid any portion of the assessed penalties,
plaintiff filed administrative refund claims for each of the quarters in 2004. On or about August
5, 2008, plaintiff filed an additional refund claim for each of these quarters, again contesting the
assessment of the penalties. With this second set of claims, plaintiff included a payment of $25



       1
          On October 23, 2012, the parties filed a stipulation agreeing to the dismissal of claims
and counterclaims relating to the four quarters in 2003. On November 2, 2012, the court granted
that dismissal.
for each quarter. On December 11, 2008, the IRS disallowed the first set of refund claims.
Plaintiff filed this suit on August 17, 2009.

       On July 9, 2012, defendant filed a motion to dismiss the complaint for lack of jurisdiction
under RCFC 12(b)(1). Briefing on that motion has been completed. Argument is deemed
unnecessary.

         Jurisdiction in this tax refund suit lies, if at all, under 28 U.S.C. § 1491(a)(1).2 As a
general rule, before bringing a refund suit, a taxpayer must, inter alia, pay his or her full tax
liability. See Shore v. United States, 9 F.3d 1524, 1526 (Fed. Cir. 1993) (citing Flora v. United
States, 362 U.S. 145, 150 (1960)); see also Ledford v. United States, 297 F.3d 1378, 1382 (Fed.
Cir. 2002). This rule, however, does not apply to so-called divisible taxes, including the penalty
under section 6672. Rather, “a taxpayer assessed under section 6672 need only pay the divisible
amount of the penalty assessment attributable to a single individual’s withholding before
instituting a refund action.” Boynton v. United States, 566 F.2d 50, 52 (9th Cir. 1977); see also
Steele v. United States, 280 F.2d 89, 90-91 (8th Cir. 1960).3 Courts have held that this
requirement is satisfied where a plaintiff pays the penalty attributable to one employee’s wages
for one quarter. See, e.g., Ruth v. United States, 823 F.2d 1091, 1092 (7th Cir. 1987); USLIFE
Title Ins. Co. of Dall. v. Harbison, 784 F.2d 1238, 1243 n.6 (5th Cir. 1986); Boynton, 566 F.2d at
52; Suhadolnik v. United States, 2011 WL 2173683, at *5 (C.D. Ill. June 2, 2011); Todd v.
United States, 2009 WL 3152863, at *3-4 (S.D. Ga. Sept. 29, 2009); Lighthall v. Comm’r of
Internal Revenue, 1990 WL 53127, at *2 (N.D. Ill. Apr. 12, 1990), aff’d, 948 F.2d 1292 (7th Cir.
1991).4

        Plaintiff’s payment of $25 per quarter satisfies neither the Flora “full payment” rule nor
the Boynton exception for divisible taxes. As confirmed by the tax records filed in this case, the
penalties in question were imposed based on a finding that plaintiff was an employee of his
corporation. The amount of employment tax owed with respect to plaintiff for any of the
quarters at issue far exceeds the $25 payment amount. Accordingly, the jurisdictional
prerequisite for bringing this refund action has not been satisfied.




       2
           It is worth repeating that jurisdiction for refund suits in this court is not provided by 28
U.S.C. § 1346. See Hinck v. United States, 64 Fed. Cl. 71, 74-76 (2005), aff’d, 446 F.3d 1307
(Fed. Cir. 2006), aff’d, 550 U.S. 501 (2007).
       3
          “This relaxed requirement is based on the theory that section 6672 assessments
represent a cumulation of separable assessments for each employee from whom taxes were
withheld.” Boynton, 566 F.2d at 52.
       4
         Defendant argues that payment must be made for one employee for each of the periods
involved. Given the facts presented, this court need not address this argument.
       Based on the foregoing, the court GRANTS defendant’s motion to dismiss under RCFC
12(b)(1). The Clerk is hereby ordered to dismiss the complaint. No costs.

      IT IS SO ORDERED.



                                                s/Francis M. Allegra
                                                Francis M. Allegra
                                                Judge